ORDER
This is a petition for certiorari brought by the members of the Westerly School Committee, which requests a stay and a review of a preliminary order entered by a Justice of the Superior Court enjoining the committee from closing the State Street School. The order is part of a class action in which parents of pupils also ask that the town council be ordered to afford sufficient funds to maintain the school’s operation. The review presently sought is piecemeal in nature. The petitioners are free to return to the Superior Court and seek an expedited *316hearing wherein the complete controversy can be presented for a full and final determination. Accordingly, the petitioners’ request for a stay is denied and dismissed,, and their petition for certiorari is denied and dismissed.
DORIS, J., did not participate.